        Case 7:11-cr-00630-KMK
        Case 7:11-cr-00630-KMK Document
                               Document 1419
                                        1418 Filed
                                             Filed 04/17/20
                                                   04/16/20 Page
                                                            Page 1
                                                                 1 of 1
                                                                   of 1
                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District ofNew York

                                                    United States District Courthouse
                                                    300 Quarropas Street
                                                    White Plains, New York 10601


                                                    April 16,2020

BY ECF AND EMAIL

The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Jerome Brooks, No. 11 Cr. 630 (KMK)

Dear Judge Karas:

        The above-referenced matter is currently scheduled for a conference before the Court on
April 17, 2020 at 10:30 a.m. The Government and Ms. Barrett, counsel for the defendant, jointly
seek an adjournment of the conference of at least six weeks to be scheduled at the Court's
discretion.

        Pursuant to the Court's order entered today, the defendant has been ordered released on
bail per the conditions agreed to by the Government and the defendant. The defendant has an open
criminal case pending in Westchester County in which the next court appearance is scheduled for
May 21, 2020. The alleged criminal conduct in that case forms the basis for the alleged violation
of the conditions of the defendant's supervised release here. An adjournment would allow for
further investigation of the matter and give the parties time to ascertain how the Westchester
County matter will proceed and whether it will be resolved before determining next steps on the
violation petition.

                                            Respectfully submitted,

                                            GEOFFREYS.BERMAN
                                            United States Attorney

                                         By: Isl Kevin T Sullivan
                                             Kevin T. Sullivan                  , ,L       I.
                                            Assistant United States Attorney __,CJ! )aft} r~ol · t.. 1_,
                                             (914) 993-1924                  /h~ 0:u.v;/-
                                                                                       cud.L I 101u-                          a.
                                                                   ✓--,.,.,.
                                                                        r"\.             <tJ/r)
                                                                               /}(} A (} /vv' 0          (p   I   3 I rl, 0
cc:    Jean D. Barrett, Esq. (by ECF and email)                    ~~~'a~-/h ·                                     /
                                                                             SO ORDERED j;f               .1,,/.J/
                                                                                                  .,f----+v-f~ ~
                                                                               }-'.£~,NETH M. ¥.ARAS     v.s.nu.
                                                                                      L;   /;-1 /cJo
